Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

AHCA CONTRACT NO. FA905
AMENDMENT NO. 12


THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA,
INC. D/B/A HEALTHEASE, hereinafter referred to as the "Vendor," or “Health
Plan,” is hereby amended as follows:
1.
Attachment I, Scope of Services, Capitated Health Plans, Section B.,
Population(s) to be Served, Item 3., Enrollment Levels and Authorized Counties
of Operation, sub-item a. is hereby amended to now read as follows:

a.
The Agency must approve in writing any increase or decrease in the Health Plan’s
maximum enrollment level for each operational county to be served. The Health
Plan shall submit requests for county enrollment level increases, decreases, or
expansions in writing to the Agency Bureau of Health Systems Development (HSD).

2.
Attachment I, Scope of Services, Capitated Health Plans, Section D., Service(s)
to be Provided, Item 3., Other Service Requirements is hereby amended to include
sub-item f. as follows:

f.
The Health Plan has agreed to and is authorized by the Agency to provide
services through telemedicine and as specified in Attachment II, Core Contract
Provisions, Section V, Covered Services, Item H., Coverage Provisions, sub-item
21.; Exhibit 5, Covered Services; and Section VI, Behavioral Health Care/Exhibit
6, Item A., General Provisions, only if listed by “X” below.

TABLE 9
Telemedicine
Dental Authorized
Behavioral Health Authorized
The Health Plan shall provide telemedicine as specified in Attachment II, Core
Contract Provisions, Section V, Covered Services, Item H., Coverage Provisions,
sub-item 21.; Exhibit 5, Covered Services; and Section VI, Behavioral Health
Care/Exhibit 6, Item A., General Provisions.
 
 



3.
Attachment I, Scope of Services, Capitated Health Plans, Section F., Applicable
Exhibits, Table 9-A – Revised Applicable Exhibits header row is hereby amended
to now read as follows. All references in the Contract to Table 9-A shall
hereinafter refer to Table 10, as appropriate.

Table 10 – Revised Applicable Exhibits




AHCA Contract No. FA905, Amendment No. 12, Page 1 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

4.
Attachment II, Core Contract Provisions, Section I, Definitions and Acronyms,
Item A., Definitions, the following definitions are hereby included or amended
to now read as follows:

Complaint — Any oral or written expression of dissatisfaction by an enrollee
submitted to the Health Plan or to a state agency and resolved by close of
business the following business day. Possible subjects for complaints include,
but are not limited to, the quality of care, the quality of services provided,
aspects of interpersonal relationships such as rudeness of a provider or Health
Plan employee, failure to respect the enrollee’s rights, Health Plan
administration, claims practices or provision of services that relates to the
quality of care rendered by a provider pursuant to the Health Plan’s Contract. A
complaint is a subcomponent of the grievance system.
End User — In relation to Section XI, Information Management and Systems, Item
K., Social Networking: The person or group who is consuming the product for whom
the product was designed.
Hub Site — The telecommunication distance site in Florida at which the
consulting physician, dentist, or therapist is delivering telemedicine services.
Interactions/Communications — In relation to Section XI, Information Management
and Systems, Item K., Social Networking: Conversational exchange of messages.
Spoke Site — The provider office location in Florida where an approved service
is being furnished through telemedicine.
Telebehavioral Health — The use of telemedicine to provide behavioral health
individual and family therapy.
Telecommunication Equipment — Electronic equipment that includes, at a minimum,
audio and video equipment permitting two-way, real time, interactive
communication between the enrollee and the provider for the provision of covered
services through telemedicine.
Telemedicine — The practice of health care delivery using telecommunication
equipment by the treating provider (at the spoke site) for the provision of
approved covered services by the consulting provider (at the hub site) for the
purpose of evaluation, diagnosis, or treatment.
Telepsychiatry — The use of telemedicine to provide behavioral health medication
management.
5.
Attachment II, Core Contract Provisions, Section I, Definitions and Acronyms,
Item B., Acronyms, the following acronyms are hereby included or amended to now
read as follows:

FSFN — Florida Safe Families Network (formerly HomeSafeNet, also known as
SACWIS, Statewide Automated Child Welfare Information System)

AHCA Contract No. FA905, Amendment No. 12, Page 2 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

SACWIS — Statewide Automated Child Welfare Information System, also known as
Florida Safe Families Network (FSFN, formerly HomeSafeNet)
6.
Attachment II, Core Contract Provisions, Section II, General Overview, Item D.,
General Responsibilities of the Health Plan, sub-item 6. is hereby amended to
now read as follows:

6.
The Health Plan shall make enrollee materials, including the preferred drug
list, provider directory, and enrollee handbook(s), available online at the
Health Plan’s website without requiring enrollee log-in. The Health Plan may
provide a link to applications (smartphone applications) for enrollee use that
will take enrollees directly to existing Agency-approved materials on the Health
Plan’s website, such as the Health Plan’s Preferred Drug List (PDL), enrollee
handbook, and provider directory. Smartphone applications may also be known as
“apps.” See Section XI, Information Management and Systems, Item L., Smartphone
Applications, of this Attachment.

7.
Attachment II, Core Contract Provisions, Section II, General Overview, Item D.,
General Responsibilities of the Health Plan, sub-item 16. is hereby amended to
now read as follows:

16.
The Health Plan shall collect and submit encounter data for each Contract year
in accordance with Section X, Administration and Management. The Health Plan
shall ensure that its provision of provider information to the Agency is
sufficient to ensure that its providers are recognized as participating
providers of the Health Plan for choice counseling and encounter data acceptance
purposes.

8.
Attachment II, Core Contract Provisions, Section II, General Overview, Item D.,
General Responsibilities of the Health Plan, is hereby amended to include
sub-item 19. as follows:

19.
In accordance with the Florida Medicaid Reform Section 1115 Research and
Demonstration Waiver Special Terms and Conditions (No. 11-W-00206/4) as approved
by the Centers for Medicare & Medicaid Services on December 15, 2011, capitated
Reform Health Plans shall maintain an annual waiver demonstration year (July 1
through June 30) medical loss ratio (MLR) of eighty-five percent (85%) for
Reform Medicaid operations beginning July 1, 2012. The Agency will calculate the
MLR in a manner consistent with 45 CFR Part 158 and s. 409.9122(21)(b) and (c),
F.S. To demonstrate ongoing compliance, the Health Plan shall complete and
submit the Quarterly and Annual Medical Loss Ratio Reports to BMHC, as specified
in the Health Plan Report Guide, as follows:

a.
Quarterly, due one-hundred five (105) calendar days after the end of the report
quarter (see the Agency’s Health Plan Report Guide), and

b.
Annually, due by December 1 following the end of each reported demonstration
year (July 1 through June 30) (see the Agency’s Health Plan Report Guide).

The federal Centers for Medicare & Medicaid Services will determine the
corrective action for non-compliance with this requirement.

AHCA Contract No. FA905, Amendment No. 12, Page 3 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

9.
Attachment II, Core Contract Provisions, Section III, Eligibility and
Enrollment, Item A., Eligibility, sub-item 2.e. is hereby amended to now read as
follows:

e.
Children and adolescents who have an open case for services in the Department of
Children and Families’ Statewide Automated Child Welfare Information System
(also known as Florida Safe Families Network (FSFN) database system, formerly
HomeSafeNet) unless they otherwise meet a requirement of a mandatory population
or an excluded population;

10. Attachment II, Core Contract Provisions, Section IV, Enrollee Services,
Community Outreach and Marketing, Item A., Enrollee Services, sub-item 6.a.(6)
is hereby amended to now read as follows:
(6)
Procedures for obtaining required services, including second opinions at no
expense to the enrollee, and authorization requirements, including those
services available without prior authorization;

11. Attachment II, Core Contract Provisions, Section IV, Enrollee Services,
Community Outreach and Marketing, Item A., Enrollee Services, sub-item 6.a. is
hereby amended to include (30) as follows:
(30)
The Health Plan’s psychotropic drug informed consent requirements for enrollees
under age thirteen (13) as provided for in s. 409.912(51), F.S.

12. Attachment II, Core Contract Provisions, Section IV, Enrollee Services,
Community Outreach and Marketing, Item A., Enrollee Services, sub-item 13. is
hereby amended to now read as follows:
13.
Preferred Drug List (PDL) (See Attachment II, Exhibit 4)

If the Health Plan adopts the Agency’s PDL, the Health Plan’s website shall
include an explanation and a link to the Agency’s online PDL. If the Health Plan
uses a pharmacy benefits manager, the Health Plan’s website shall include its
PDL.
a.
The Health Plan may update the online PDL by providing forty-five (45) calendar
days’ written notice, before any changes, to the Bureaus of Managed Health Care
and Pharmacy Services.

b.
The Health Plan does not have to notify their entire membership of such changes;
however, in accordance with Section II, General Overview, Item D., General
Responsibilities of the Health Plan, sub-item 4.b., the Health Plan shall notify
any enrollee who is currently taking a drug that is being deleted from its PDL.
The Health Plan shall work with affected members to ensure appropriate care in
accordance with Section V, Covered Services, Item H., Coverage Provisions,
sub-item 16.a.(3), of this Attachment.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





AHCA Contract No. FA905, Amendment No. 12, Page 4 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

13. Attachment II, Core Contract Provisions, Section V, Covered Services, Item
H., Coverage Provisions, sub-item 10.b. is hereby deleted and replaced in its
entirety as follows:
b.
Transplants

The Health Plan shall provide medically necessary transplants and related
services as outlined in the chart below for applicable Reform and non-Reform
populations.
1.
For transplant services specified with one (1) asterisk, Reform capitated Health
Plans are paid by the Agency through kick payments. See Attachment I and
Attachment II, Section XIII, Method of Payment, for payment details.

2.
Transplant services specified with two (2) asterisks, as well as pre- and
post-transplant follow-up care, are covered through fee-for-service Medicaid and
not by the Health Plan. If at the conclusion of the transplant evaluation, the
enrollee is listed with the United Network for Organ Sharing (UNOS) as a level
1A, 1B, or 2 candidate for a heart or lung transplant, or with a Model End Stage
Liver Disease (MELD) score of 11-25 for a liver transplant, then the Health Plan
must submit a copy of the UNOS form to BMHC with a request to disenroll the
member from the Health Plan. The recipient cannot re-enroll with the Health Plan
until at least one (1) year post transplant. This re-enrollment is not
automatic.

3.
Transplant evaluation services are transplant-related services up to placement
on the UNOS list.

SUMMARY OF RESPONSIBILITY
 
Reform
Non-Reform
Adult
(21 and Over)
Pediatric
(20 and Under)
Adult
(21 and Over)
Pediatric
(20 and Under)
Evaluation
Health Plan
Health Plan
Health Plan
Health Plan
Bone Marrow
Health Plan
Health Plan
Health Plan
Health Plan
Cornea
Health Plan
Health Plan
Health Plan
Health Plan
Heart
Health Plan*
Health Plan*
Medicaid**
Medicaid**
Intestinal/ Multivisceral
Medicaid**
Medicaid**
Medicaid**
Medicaid**
Kidney
Health Plan
Health Plan
Health Plan
Health Plan


AHCA Contract No. FA905, Amendment No. 12, Page 5 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

Liver
Health Plan*
Health Plan*
Medicaid**
Medicaid**
Lung
Health Plan*
Health Plan*
Medicaid**
Medicaid**
Pancreas
Health Plan
Health Plan
Health Plan
Health Plan
Pre- and Post-Transplant Care, including Transplants Not Covered by Medicaid
Health Plan
Health Plan
Health Plan
(except heart, lung, or liver)
Health Plan
(except heart,
lung, or liver)
Other Transplants Not Covered by Medicaid
Not Covered
Not Covered
Not Covered
Not Covered



14. Attachment II, Core Contract Provisions, Section V, Covered Services, Item
H., Coverage Provisions, sub-item 15.h.(2) is hereby amended to now read as
follows:
(2)
The Health Plan shall use the Practitioner Disease Report Form (DH Form 2136)
for reporting purposes.

15.
Attachment II, Core Contract Provisions, Section V, Covered Services, Item H.,
Coverage Provisions, sub-item 16.a.(4) is hereby included or amended to now read
as follows:

(4)
The Health Plan shall submit a PDL, revised and approved by the Health Plan’s
Pharmacy and Therapeutics (P & T) Committee, to BMHC and the Bureau of Pharmacy
Services by October 1 of each Contract year, and provide forty-five (45)
calendar days’ written notice of any changes.

(a)
The Health Plan shall include copies of P & T Committee public session meeting
minutes and decision points that support the choice of medications on the PDL.
The Health Plan’s PDL shall be a listing of medications that the physician and
pharmacist members of the Health Plan’s P & T Committee deem clinically
appropriate and cost effective for the population enrolled in the Health Plan.

(b)
See Section IV, Enrollee Services, Community Outreach and Marketing, Item A.,
Enrollee Services, sub-item 13. of this Attachment for enrollee notice
requirements.

(c)
The Health Plan shall notify providers who may prescribe or are currently
prescribing a drug that the health plan is deleting from its PDL at least thirty
(30) calendar days prior to the effective date of the change.

(d)
If the Health Plan adopts the Medicaid PDL, the Health Plan shall be exempt from
such reporting. Information on the Health Plan’s use of the PDL is in Attachment
I and Attachment II, Exhibit 5, Covered Services.


AHCA Contract No. FA905, Amendment No. 12, Page 6 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

16. Attachment II, Core Contract Provisions, Section V, Covered Services, Item
H., Coverage Provisions, sub-item 16.d. is hereby amended to now read as
follows:
d.
The Health Plan shall provide nicotine replacement therapy to enrollees who want
to quit smoking as follows: The Health Plan shall use transdermal nicotine
patches, gum or lozenges containing nicotine, and/or bupropion tablets (generic
for Zyban®) when used in a smoking cessation program for no more than
twenty-four (24) weeks per three-hundred sixty-five (365) days, or the
manufacturer’s recommendation, whichever is less.

17.
Attachment II, Core Contract Provisions, Section V, Covered Services, Item H.,
Coverage Provisions is hereby amended to include sub-items 16.m. and n. as
follows:

m.
If there is a dispute between the Agency and the drug manufacturer regarding
federal drug rebates, the Health Plan shall assist the Agency in dispute
resolution by providing information regarding claims and provider details.
Failure to collect drug rebates due to the health plan’s failure to assist the
Agency will result in the Agency recouping from the health plan any determined
uncollected rebates.

n.
Effective September 1, 2011, the Health Plan shall require that prescriptions
for psychotropic medication prescribed for an enrollee under the age of thirteen
(13) be accompanied by the express written and informed consent of the
enrollee’s parent or legal guardian. Psychotropic (psychotherapeutic)
medications include antipsychotics, antidepressants, antianxiety medications,
and mood stabilizers. Anticonvulsants and attention-deficit/hyperactivity
disorder (ADHD) medications (stimulants and non-stimulants) are not included at
this time. In accordance with s. 409.912(51), F.S., the Health Plan shall ensure
the following requirements are met:

(1)
The prescriber must document the consent in the child’s medical record and
provide the pharmacy with a signed attestation of the consent with the
prescription;

(2)
The prescriber must ensure completion of an appropriate attestation form;

(3)
Sample consent/attestation forms that may be used and pharmacies may receive are
located at the following link:

http://ahca.myflorida.com/Medicaid/Prescribed_Drug/med_resource.shtml;
(4)
The completed form must be filed with the prescription (hardcopy or imaged) in
the pharmacy and held for audit purposes for a minimum of five (5) years;

(5)
Pharmacies may not add refills to old prescriptions to circumvent the need for
an updated informed consent form;

(6)
Every new prescription will require a new informed consent form; and


AHCA Contract No. FA905, Amendment No. 12, Page 7 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

(7)
The informed consent forms do not replace prior authorization requirements for
non-PDL medications or prior authorized antipsychotics for children and
adolescents from birth through age seventeen (17).

18.
Attachment II, Core Contract Provisions, Section V, Covered Services, Item H.,
Coverage Provisions, sub-item 18. is hereby amended to now read as follows:

18.
Protective Custody

a.
The Health Plan shall provide a physical screening within seventy-two (72)
hours, or immediately if required, for all enrolled children/adolescents taken
into protective custody, emergency shelter, or the foster care program by DCF.
See 65C-29.008, FAC.

b.
The Health Plan shall provide these required examinations or if unable to do so
within the required time frames, approve and process the out-of-network claim.

c.
For all CHCUP screenings for children/adolescents whose enrollment and Medicaid
eligibility are undetermined at the time of entry into the care and custody of
DCF, and who are later determined to be enrollees at the time the examinations
took place, the Health Plan shall approve and process the claims.

19.
Attachment II, Core Contract Provisions, Section V, Covered Services, Item H.,
Coverage Provisions, is hereby amended to include sub-item 21. as follows:

21.
Telemedicine

a.
The Health Plan may use telemedicine only as specified in this Contract and
within any standards specified in the Agency’s Medicaid Services Coverage and
Limitations Handbooks for the following services:

(1)
Behavioral Health Services (See Attachment I and Attachment II, Section VI, and
Exhibit 6); and

(2)
Dental Services (See Attachment I and Attachment II, Exhibit 5).

b.
When providing services through telemedicine, the Health Plan shall ensure:

(1)
The equipment used meets the definition of telecommunication equipment as
defined in this Contract. See hub site, spoke site, and telecommunication
equipment definitions in Section I, Definitions and Acronyms, of this Contract;

(2)
The telecommunication equipment and telemedicine operations meet the technical
safeguards required by 45 CFR 164.312, where applicable;

(3)
Telemedicine services are provided only to enrollees in a provider office
setting (see individual service sections in this attachment);


AHCA Contract No. FA905, Amendment No. 12, Page 8 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

(4) The Health Plan’s providers using telemedicine comply with HIPAA and other
state and federal laws pertaining to patient privacy;
(5) The Health Plan’s telemedicine policies and procedures comply with the
requirements in this Contract; and
(6) Provider training regarding the telemedicine requirements in this Contract.
c.
When telemedicine services are provided, the Health Plan shall ensure that the
enrollee’s clinical and/or medical record include documentation specified in
Exhibit 6, HMOs & Reform Health Plans, Behavioral Health Care, Item 1., Reform
Health Plans and Non-Reform HMOs, sub-item Q., and Section VII, Provider
Network, Item J., Medical Records Requirements, of this Attachment, as
applicable.

d.
The following interactions are not Medicaid reimbursable telemedicine services:

(1)
Telephone conversations;

(2)
Video cell phone interactions;

(3)
Electronic mail messages;

(4)
Facsimile transmissions;

(5)
Telecommunication with the enrollee at a location other than the spoke site; and

(6)
“Store and forward” visits and consultations that are transmitted after the
enrollee or provider is no longer available.

e.
Medicaid does not reimburse for the costs or fees of any of the equipment
necessary to provide services through telemedicine, including telecommunication
equipment.

f.
Only certain providers that meet the requirements in Section VII, Provider
Network, of this Attachment are eligible to provide services through
telemedicine at the spoke and hub sites. See the particular covered services for
additional information.

g.
Covered services provided through telemedicine are further limited to certain
procedures and settings. See the particular covered services for additional
information.

h.
The Health Plan shall ensure the enrollee has a choice of whether to access
services through a face-to-face or telemedicine encounter, and shall document
such choice in the enrollee’s medical/clinical record.


AHCA Contract No. FA905, Amendment No. 12, Page 9 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

20.
Attachment II, Core Contract Provisions, Section VII, Provider Network, Item A.,
General Provisions is hereby amended to include sub-item 12. as follows:

12.
The use of telemedicine in accordance with Section V, Covered Services, Item H.,
Coverage Provisions, sub-item 21. shall not be used to meet network requirements
as specified in this Section.

21.
Attachment II, Core Contract Provisions, Section VII, Provider Network, Item D.,
Provider Contract Requirements, sub-item 2. is hereby amended to include nn. as
follows:

nn.
If the provider has been approved by the Health Plan to provide services through
telemedicine, specify that the provider require protocols to prevent fraud and
abuse. The provider must implement telemedicine fraud and abuse protocols that
address:

(1)
Authentication and authorization of users;

(2)
Authentication of the origin of the information;

(3)
The prevention of unauthorized access to the system or information;

(4)
System security, including the integrity of information that is collected,
program integrity and system integrity; and

(5)
Maintenance of documentation about system and information usage.

22.
Attachment II, Core Contract Provisions, Section VII, Provider Network, Item I.,
Provider Services is hereby amended to include sub-item 1.c. as follows:

c.
If the Health Plan does not use the Medicaid PDL, it shall notify affected
providers when it deletes a drug from its PDL at least thirty (30) calendar days
before the effective date of the deletion. This notification may be provided to
all providers or only to providers identified as prescribing the deleted drug.
Upon request, the Health Plan shall provide to the Agency documentation of such
notification.

23.
Attachment II, Core Contract Provisions, Section VII, Provider Network, Item I.,
Provider Services is hereby amended to include sub-item 2.a.(18) as follows:

(18)
If the Health Plan allows the use of telemedicine, telemedicine requirements for
providers.

24.
Attachment II, Core Contract Provisions, Section VII, Provider Network, Item J.,
Medical Records Requirements is hereby amended to include sub-items 1.s. and t.
as follows:

s.
Include copies of any consent or attestation form used, or the court order for
prescribed psychotherapeutic medication, for a child under the age of thirteen
(13).

t.
Include the following items for services provided through telemedicine:


AHCA Contract No. FA905, Amendment No. 12, Page 10 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

(1)
A brief explanation of the use of telemedicine in each progress note;

(2)
Documentation of telemedicine equipment used for the particular covered services
provided; and

(3)
A signed statement from the enrollee or the enrollee’s representative indicating
their choice to receive services through telemedicine. This statement may be for
a set period of treatment or one-time visit, as applicable to the service(s)
provided.

25.
Attachment II, Core Contract Provisions, Section VIII, Quality Management, Item
B., Utilization Management (UM), sub-item 1.a.(3) is hereby amended to now read
as follows:

(3)
A procedure for enrollees to obtain a second medical opinion at no expense to
the enrollee and for the Health Plan to authorize claims for such services in
accordance with s. 641.51, F.S.

26.
Attachment II, Core Contract Provisions, Section IX, Grievance System, Item E.,
Resolution and Notification, sub-item 6. is hereby amended to now read as
follows:

6.
The Health Plan shall provide written notice of disposition of an appeal. In the
case of an expedited appeal denial, the Health Plan also shall provide oral
notice by close of business on the day of disposition and written notice within
two (2) calendar days of the disposition in accordance with 42 CFR 438.410(c).

27.
Attachment II, Core Contract Provisions, Section X, Administration and
Management, Item D., Encounter Data, sub-item 2. is hereby amended to now read
as follows:

2.
The encounter data submission standards required to support encounter data
collection and submission are defined by the Agency in the X12 Companion Guides
and this section. In addition, the Agency will post encounter data reporting
requirements on its MEDS website:

http://ahca.myflorida.com/Medicaid/meds/.
28.
Attachment II, Core Contract Provisions, Section X, Administration and
Management, Item D., Encounter Data, sub-item 3. is hereby deleted and replaced
in its entirety as follows:

3.
The Health Plan shall adhere to the following requirements for the encounter
data submission process:

a.
For all typical and atypical pharmacy services with Health Plan paid dates
before December 1, 2011, the Health Plan shall submit encounters on an ongoing
basis within sixty (60) calendar days following the end of the month in which
the Health Plan paid the claims for services.

b.
For all pharmacy typical and atypical services with Health Plan paid dates on or
after December 1, 2011, the Health Plan shall submit encounters on an ongoing
basis by the fifteenth (15th) day of the month after the date-of-service month.


AHCA Contract No. FA905, Amendment No. 12, Page 11 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

c.
For all non-pharmacy typical and atypical services with Health Plan paid dates
on or after the submission start date, the Health Plan shall submit encounters
on an ongoing basis within sixty (60) calendar days following the end of the
month in which the Health Plan paid the claims for services.

d.
For all encounters submitted after the submission start date, including
historical and ongoing claims, if the Agency or its fiscal agent notifies the
Health Plan of encounters failing X12 electronic data interface (EDI) compliance
edits or FMMIS threshold and repairable compliance edits, the Health Plan shall
remediate all such encounters within sixty (60) calendar days after such notice.

e.
There will be no requirement to submit encounters for Health Plan paid dates
prior to January 1, 2007, for Reform populations, and July 1, 2008, for
non-Reform populations.

f.
The Health Plan shall retain submitted historical encounter data for a period
not less than five (5) years as specified in the Standard Contract, Section I.,
Item D., Retention of Records.

29.
Attachment II, Core Contract Provisions, Section X, Administration and
Management, Item D., Encounter Data, sub-items 4.d.(2) and (3) are hereby
deleted and replaced in their entirety as follows:

(2)
Accurate (X12): Ninety-five percent (95%) of the records in a Health Plan’s
encounter batch submission pass X12 EDI compliance edits and the FMMIS threshold
and repairable compliance edits. The X12 EDI compliance edits are established
through SNIP levels 1 through 4. FMMIS threshold and repairable edits that
report exceptions are defined in the X12 Encounter Claims Exception Reporting
guide.

(3)
Accurate (NCPDP): Ninety-five percent (95%) of the records in a Health Plan’s
encounter batch submission pass NCPDP compliance edits and the pharmacy benefits
system threshold and repairable compliance edits. The NCPDP compliance edits are
described in the National Council for Prescription Drug Programs
Telecommunications Standard Guides. Pharmacy benefits system threshold and
repairable edits that report exceptions are defined on the MEDS website:

http://ahca.myflorida.com/Medicaid/meds/.
30.
Attachment II, Core Contract Provisions, Section X, Administration and
Management, Item E., Fraud and Abuse Prevention, sub-item 5.c. is hereby amended
to include (15) as follows:

(15)
If the Health Plan is approved to provide telemedicine, the Health Plan shall
include a review of telemedicine in its fraud and abuse detection activities.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA905, Amendment No. 12, Page 12 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

31.
Attachment II, Core Contract Provisions, Section XI, Information Management and
Systems is hereby amended to include Item L., Smartphone Applications as
follows:

L.
Smartphone Applications

If the Health Plan uses smartphone applications (apps) to allow enrollees direct
access to Agency-approved member materials, the Health Plan shall comply with
the following:
1.
The smartphone application shall disclaim that the app being used is not private
and that no PHI or personally identifying information should be published on
this application by the Health Plan or end user; and

2.
The Health Plan shall ensure that software applications obtained, purchased,
leased, or developed are based on secure coding guidelines; for example:

a.
OWASP [Open Web Application Security Project] Secure Coding Principles –
http://www.owasp.org/index.php/Secure_Coding_Principles;

b.
CERT Security Coding – http://www.cert.org/secure-coding/; and

c.
Top 10 Security Coding Practices –

https://www.securecoding.cert.org/confluence/display/seccode/Top+10+Secure+Coding+Practices
32.
Attachment II, Core Contract Provisions, Section XII, Reporting Requirements,
Item A., Health Plan Reporting Requirements, sub-item 1.c. is hereby amended to
now read as follows:

c.
The Health Plan shall submit its certification at the same time it submits the
certified data reports (see 42 CFR 438.606(c)). The certification page shall be
submitted electronically.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA905, Amendment No. 12, Page 13 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

33.
Attachment II, Core Contract Provisions, Section XII, Reporting Requirements,
Item A., Health Plan Reporting Requirements, Table 1-B, Revised Summary of
Reporting Requirements is hereby amended to include Section II, General
Overview, Item D., General Responsibilities of the Health Plan, sub-item 19.,
reporting requirements as follows:

Table 1-B
REVISED SUMMARY OF REPORTING REQUIREMENTS
Contract Section
Report Name
Plan Type
Frequency
Submit To
Section II, Item D.19.
Quarterly and Annual Medical Loss Ratio
(MLR) Reports
Reform Capitated
Quarterly, due one hundred and five (105) calendar days after the end of the
reporting quarter;


Annually, by December 1 for the preceding July 1 - June 30 waiver demonstration
year
BMHC



34.
Attachment II, Core Contract Provisions, Section XII, Reporting Requirements,
Item A., Health Plan Reporting Requirements, Table 2-C, Revised Summary of
Submission Requirements, Section X, Administration and Management, Item D.,
Encounter Data submissions are hereby amended to now read as follows:

Contract Section
Submission
Plan Type
Frequency
Submit To
Section X, Item D.3.a.
Encounter data for all pharmacy typical and atypical services before December 1,
2011
All
Within sixty (60) calendar days following end of month in which Health Plan paid
claims for services and as specified in the X12 Companion Guides
MEDS team & Agency Fiscal Agent


AHCA Contract No. FA905, Amendment No. 12, Page 14 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

Contract Section
Submission
Plan Type
Frequency
Submit To
Section X,
Item D.3.b.
Encounter data for all pharmacy typical and atypical services on or
after December 1, 2011
All
By the fifteenth (15th) day of the month after the date-of-service month and as
specified in the
X12 Companion Guides
MEDS Team
& Agency
Fiscal
Agent
Section X,
Item D.3.c.
Encounter data for all
non-pharmacy typical
and atypical services
All
Within sixty (60) calendar days following end of month in which Health Plan paid
claims for services and as specified in the X12
Companion Guides
MEDS team
& Agency
Fiscal
Agent

35. Attachment II, Core Contract Provisions, Section XII, Reporting
Requirements, Item A., Health Plan Reporting Requirements, Table 2-C, Revised
Summary of Submission Requirements, Exhibit 15, Financial Requirements
submissions are hereby amended to now read as follows:
Contract Section
Submission
Plan Type
Frequency
Submit To
Exhibit 15, Section XV, Item A.1.a. and b.
Conversion application to capitated Health Plan
FFS PSNs;
CCC
•Health Plan in operation on or before
  September 1, 2012: by
  September 1,
  2013;
•Health Plan in operation after September 1,
  2012: by the first day of the second year of operation
HSD
Exhibit 15, Section XV, Item I.
Proof of coverage for any non-government subcontractor
CCC
Within sixty (60) calendar days of execution and before delivery of care
BMHC


AHCA Contract No. FA905, Amendment No. 12, Page 15 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

36.
Attachment II, Core Contract Provisions, Section XV, Financial Requirements,
Item D., Surplus Requirement, the header row is hereby amended to now read as
follows:

D.
Surplus Requirement - See Attachment II, Exhibit 15

37.
Attachment II, Core Contract Provisions, Section XVI, Terms and Conditions, Item
C., Assignment, sub-item 5. is hereby amended to now read as follows:

5.
The Health Plan requesting the assignment or transfer of its enrollees and the
acquiring/merging entity must work with the Agency to develop and implement an
Agency-approved transition plan, to include a timeline and appropriate notices
to all enrollees and all providers as required by the Agency and to ensure a
seamless transition for enrollees, particularly those hospitalized, those
requiring care coordination/case management and those with complex medication
needs. The Health Plan requesting assignment or transfer of its enrollees shall
perform as follows:

a.
Notice its enrollees and providers of the change in accordance with this
Contract; and

b.
Provide to the Agency the data needed by the Agency to maintain existing
case/care relationships.

38.
Attachment II, Core Contract Provisions, Section XVI, Terms and Conditions, Item
I., Disputes is hereby deleted and replaced in its entirety as follows:

1.
In the event the Health Plan disputes a sanction imposed under the Contract, the
Health Plan shall request that the dispute be decided by the Deputy Secretary
for Medicaid (Deputy Secretary). The Health Plan shall submit, within twenty-one
(21) calendar days after the notice of sanction, a written dispute of the
sanction directly to the Deputy Secretary.

2.
The Deputy Secretary shall reduce the decision to writing and serve a copy to
the Health Plan. The written decision of the Deputy Secretary shall be final.
The Deputy Secretary will render the final decision based upon the written
submission of the Health Plan and the Agency, unless, at the sole discretion of
the Deputy Secretary, the Deputy Secretary allows an oral presentation by the
Health Plan and the Agency. If such a presentation is allowed, the information
presented will be considered in rendering the decision.

3.
The exclusive venue of any legal or equitable action that arises out of or
relates to the Contract, including an appeal of the final decision of the Deputy
Secretary, shall be the appropriate state court in Leon County, Florida; in any
such action, Florida law shall apply. In the event the Agency issues any action
against the Health Plan under Florida Statutes or Florida Administrative Code,
the Agency will notice the Health Plan of the appropriate administrative remedy.

4.
In the event the Health Plan challenges the decision of the Deputy Secretary,
the Agency action shall not be stayed except by order of the court. Pending
final determination of any dispute over an Agency decision, the Health Plan
shall proceed diligently with the performance of the Contract and in accordance
with the direction of the Agency.


AHCA Contract No. FA905, Amendment No. 12, Page 16 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

39.
Attachment II, Core Contract Provisions, Section XVI, Terms and Conditions, Item
Q., Termination Procedures, sub-item 1. is hereby deleted and replaced in its
entirety as follows:

1.
In conjunction with the Standard Contract, Section III., Item B., Termination,
all provider contracts and subcontracts shall contain termination procedures.
The Health Plan agrees to extend the thirty (30) calendar-day notice found in
the Standard Contract, Section III., Item B., Termination, sub-item 1., to
one-hundred twenty (120) calendar days’ notice. Depending on the volume of
Health Plan enrollees affected, the Agency may require an extension of the
termination date.

a.
The Health Plan will work with the Agency to create a transition plan that shall
ensure the orderly and reasonable transfer of enrollee care and progress whether
or not the enrollees are hospitalized, under case management, and/or have
complex medication needs. The Health Plan shall perform as follows:

(1)
Notice its enrollees and providers of the change in accordance with this
Contract; and

(2)
Provide to the Agency the data needed by the Agency to maintain existing
case/care relationships.

b.
The party initiating the termination shall render written notice of termination
to the other party by certified mail, return receipt requested, or in person
with proof of delivery or by facsimile letter followed by certified mail, return
receipt requested. The notice of termination shall specify the nature of
termination, the extent to which performance of work under the Contract is
terminated, and the date on which such termination shall become effective. In
accordance with s. 1932(e)(4), Social Security Act, the Agency shall provide the
Health Plan with an opportunity for a hearing prior to termination for cause.
This does not preclude the Agency from terminating without cause.

40.
Attachment II, Core Contract Provisions, Section XVI, Terms and Conditions, Item
S., Withdrawing Services from a County is hereby deleted and replaced in its
entirety as follows:

S.
Withdrawing Services from a County

If the Health Plan intends to withdraw services from a county, the Health Plan
shall provide the Agency with one-hundred twenty (120) calendar days’ notice.
The Health Plan shall work with the Agency to develop a transition plan for
enrollees, particularly those in the hospital, under case management and those
with complex medication needs. The Health Plan withdrawing from a county shall
provide to the Agency the data needed by the Agency to maintain existing
case/care relationships. Depending on the volume of Health Plan enrollees
affected, the Agency may require an extension of the withdrawal date. The Health
Plan shall provide written notice to all enrollees in that county at least sixty
(60) calendar days before the last day of service. The notice shall contain the
same information as required for a notice of termination according to Section
XVI, Terms and Conditions, Item Q., Termination Procedures. The Health Plan
shall also provide written notice of the withdrawal to all providers and
subcontractors in the county.

AHCA Contract No. FA905, Amendment No. 12, Page 17 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

41.
Attachment II, Core Contract Provisions, Exhibit 5, Covered Services, Item 2.,
Non-Reform Health Plans covering dental as an optional service and Reform Health
Plans, is hereby deleted and replaced in its entirety as follows:

2. Non-Reform Health Plans covering dental as an optional service and Reform
Health Plans



Section V, Covered Services, Item H., Coverage Provisions, sub-item 3., Dental
Services
Dental services are defined in the Medicaid Dental Services Coverage and
Limitations Handbook.
a.
For enrollees under age twenty-one (21), the Health Plan shall cover diagnostic
services, preventive treatment, restorative treatment, endodontic treatment,
periodontal treatment, surgical procedures and/or extractions, orthodontic
treatment, complete and partial dentures, complete and partial denture relines
and repairs, and adjunctive and emergency services. The Health Plan shall ensure
the following for active orthodontia:

(1)
The Health Plan will ensure continuity of care for active orthodontia until
completion of care, regardless of provider network affiliation;

(2)
The Health Plan will ensure reimbursement to providers for active orthodontia
until completion of care, regardless of provider network affiliation;

(3)
The Health Plan shall ensure maintenance of written case management continuity
of care protocol(s) that include the following minimum functions:

(a) Appropriate referral of and scheduling assistance for enrollees needing
specialty dental care.
(b) Documentation of referral services in enrollees' dental records, including
results.
(c) Monitoring enrollees with ongoing dental conditions and coordination of
services for high users such that the following functions are addressed as
appropriate:
(i.)
Acting as a liaison between the member and providers;

(ii.)
Ensuring the member is receiving routine dental care;

(iii.)
Ensuring that the member has adequate support at home; and


AHCA Contract No. FA905, Amendment No. 12, Page 18 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

(iv.)
Assisting enrollees who are unable to access necessary care due to their medical
or emotional conditions or who do not have adequate community resources to
comply with their care.

(4)
Documentation in dental records of member emergency encounters with appropriate
indicated follow-up.

b.
Adult services include adult full and partial denture services and medically
necessary emergency dental procedures to alleviate pain or infection. Emergency
dental care shall be limited to emergency oral examinations, necessary x-rays,
extractions, and incision and drainage of abscess.

c.
If the Health Plan is approved to provide dental services through telemedicine,
only the following medically necessary dental services may be provided:

(1) Oral prophylaxis,
(2) Topical fluoride application, and
(3) Oral hygiene instructions.
d.
The services listed in sub-item 3.c. above performed via telemedicine must be
provided by a Florida-licensed dental hygienist at a spoke site with a
supervising Florida-licensed dentist located at a hub site. For such dental
services, mobile dental units as defined in the Dental Services Coverage and
Limitations Handbook may be used as a spoke site.

42.
Attachment II, Core Contract Provisions, Exhibit 6, HMOs & Reform Health Plans,
Behavioral Health Care, Item 1., Reform Health Plans and Non-Reform HMOs,
sub-item A.5. is hereby deleted and replaced in its entirety as follows:

5.
The Health Plan shall provide the following services as described in the Mental
Health Targeted Case Management Coverage & Limitations Handbook and the
Community Behavioral Health Services Coverage & Limitations Handbook (the
Handbooks). The Health Plan shall not alter the amount, duration, and scope of
such services from that specified in the Handbooks. The Health Plan shall not
establish service limitations that are lower than, or inconsistent with, the
Handbooks.

a.
Inpatient hospital services for psychiatric conditions (ICD-9-CM codes 290
through 290.43, 290.8, 290.9, 293.0 through 298.9, 300 through 301.9, 302.7,
306.51 through 312.4 and 312.81 through 314.9, 315.3, 315.31, 315.5, 315.8, and
315.9);

b.
Outpatient hospital services for psychiatric conditions (ICD-9-CM codes 290
through 290.43, 290.8, 290.9, 293 through 298.9, 300 through 301.9, 302.7,
306.51 through 312.4 and 312.81 through 314.9, 315.3, 315.31, 315.5, 315.8, and
315.9);

c.
Psychiatric physician services (for psychiatric specialty codes 42, 43, 44 and
ICD-9-CM codes 290 through 290.43, 290.8, 290.9, 293.0 through 298.9, 300
through 301.9, 302.7, 306.51 through 312.4 and 312.81 through 314.9, 315.3,
315.31, 315.5, 315.8, 315.9 and for the procedure code T1015GT);


AHCA Contract No. FA905, Amendment No. 12, Page 19 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

d.
Community mental health services (ICD-9-CM codes 290 through 290.43, 290.8,
290.9, 293.0 through 298.9, 300 through 301.9, 302.7, 306.51 through 312.4 and
312.81 through 314.9, 315.3, 315.31, 315.5, 315.8, and 315.9); and for these
procedure codes H0031; H0031HO; H0031HN; H0031TS; H0032; H0032TS; H0046; H2000;
H2000HO; H2000HP; H2010HO; H2010HE; H2010HQ; H2012; H2017; H2019; H2019HM;
H2019HN; H2019HO; H2019HQ; H2019HR; H2019HRGT; T1015; T1015HE; T1015GT, or
T1023HE;

e.
Community substance abuse services when the appropriate ICD-9 CM diagnosis code
(290 through 290.43, 293.0 through 298.9, 302.7, 306.51 through 312.4 and 312.81
through 314.9, 315.3, 315.31, 315.5, 315.8, and 315.9) has been documented:
H0001; H0001HN; H0001HO; H0001TS; H0047; H2010HF; H2012HF; T1007; T1007TS;
T1015FH or T1023HF;

f.
Mental Health Targeted Case Management (Children: T1017HA; Adults: T1017); and

g.
Mental Health Intensive Targeted Case Management (Adults: T1017HK).

h.
Only the following medically necessary behavioral health care services may be
provided through telemedicine by the following Florida-licensed providers at the
hub site:

(1)
Telepsychiatry (procedure code T1015GT) provided, at a minimum, by a
psychiatrist who is employed by or under contract with a community mental health
center.

(2)
Telebehavioral health (procedure code H2019HRGT) provided, at a minimum, by an
individual provider who is a Licensed Practitioner of the Healing Arts (LPHA)
and is employed by or under contract with a Medicaid-enrolled community
behavioral health group provider.

(3)
An individual provider who is not employed by or under contract with a
Medicaid-enrolled or Medicaid-registered community behavioral health group
provider, as long as the provider has met all the minimum provider requirements
in this Contract.

i.
The Health Plan shall ensure that providers delivering services through
telemedicine adhere to the telemedicine requirements specified in this Contract.
See Section I, Definitions and Acronyms, and Section V, Covered Services, Item
H., Coverage Provisions.

j.
In performing telemedicine, the Health Plan shall ensure that in addition to
other telemedicine requirements specified in this Contract, the following
limitations and requirements are met:


AHCA Contract No. FA905, Amendment No. 12, Page 20 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

(1)
Telepsychiatry may not be used as an initial psychiatric evaluation, assessment,
or examination; and

(2)
A current psychiatric evaluation must be present in the enrollee’s clinical
record before the telepsychiatry service is provided.

k.
When behavioral health services are provided through telemedicine, the Health
Plan shall ensure the enrollee’s clinical records include information specified
in Exhibit 6, HMOs & Reform Health Plans, Behavioral Health Care, Item 1.,
Reform Health Plans and Non-Reform HMOs, sub-item Q.4.

l.
The use of telemedicine shall not be used to meet behavioral health provider
network requirements.

43.
Attachment II, Core Contract Provisions, Exhibit 6, HMOs & Reform Health Plans,
Behavioral Health Care, Item 1., Reform Health Plans and Non-Reform HMOs,
sub-item L.1. is hereby amended to now read as follows:

1.
If the Health Plan subcontracts with a managed behavioral health organization
(MBHO) for the provision of behavioral health services, the MBHO must be
accredited in the same manner as specified in s. 641.512, F.S., and Rule
59A-12.0072, FAC, as follows:

a.
If the MBHO has been in operation for less than two (2) years, it must apply for
accreditation from a recognized national accreditation organization within one
(1) year of start-up and achieve full accreditation within two (2) years of
beginning operations.

b.
If the MBHO has been in operation for at least two (2) years, it must be fully
accredited by at least one of the recognized national accreditation
organizations.

44.
Attachment II, Core Contract Provisions, Exhibit 6, HMOs & Reform Health Plans,
Behavioral Health Care, Item 1., Reform Health Plans and Non-Reform HMOs, is
hereby amended to include sub-item Q.4. as follows:

4.
Include the following items for services provided through telemedicine:

a.
A brief explanation of the use of telemedicine in each progress note;

b.
Documentation of telemedicine equipment used for the particular covered services
provided;

c.
A signed statement from the enrollee or the enrollee’s representative indicating
their choice to receive services through telemedicine. This statement may be for
a set period of treatment or one-time visit, as applicable to the service(s)
provided; and

d.
For telepsychiatry, the results of the assessment, findings, and plan.


AHCA Contract No. FA905, Amendment No. 12, Page 21 of 22

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.4
 
 
 
WellCare of Florida, Inc. d/b/a HealthEase
 
Medicaid HMO Non-Reform Contract

            

45.
Attachment II, Core Contract Provisions, Exhibit 15, Financial Requirements,
Item 1., Non-Reform Capitated Health Plans and Reform HMOs, the header row is
hereby amended to now read as follows:

1. All Capitated Health Plans



Unless otherwise stated, this amendment is effective upon execution by both
Parties or on June 1, 2012, whichever is later.
All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.
This amendment and all its attachments are hereby made part of the Contract.
This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
IN WITNESS WHEREOF, the Parties hereto have caused this twenty-two (22) page
amendment to be executed by their officials thereunto duly authorized.
WELLCARE OF FLORIDA, INC. D/B/A    STATE OF FLORIDA, AGENCY FOR
HEALTHEASE    HEALTH CARE ADMINISTRATION


SIGNED    SIGNED
BY: /s/ Christina Cooper        BY: /s/ Elizabeth Dudek    


NAME: Christina Cooper        NAME: Elizabeth Dudek    
President, Florida
TITLE: and Hawaii Division        TITLE: Secretary    


DATE: 7/16/12        DATE: 7/17/12    






REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





AHCA Contract No. FA905, Amendment No. 12, Page 22 of 22